Citation Nr: 1755196	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-093 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating greater than 20 percent for a right bicep tendonitis with bursitis and impingement syndrome (right shoulder disability).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing in June 2017 before the undersigned.  A copy of the transcript is of record.  


FINDING OF FACT

The probative evidence of record shows that the Veteran's right shoulder disability is more closely approximated by limitation of motion of the major arm to midway between the side and shoulder level.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5024-5201 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

At his June 2017 hearing, the Veteran challenged the adequacy of the June 2012 VA examination.  The Veteran asserted that the examiner did not use a goniometer to measure his ranges of motion.  Use of a goniometer is indispensable in examinations conducted by VA.  38 C.F.R. § 4.46.  In this case, the Veteran's hearing testimony is credible.  As a result, the June 2012 VA examination will be assigned less probative weight than the private examination discussed below.  

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Disability Rating for a Right Shoulder Disability

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Given the nature of the present claim for a higher evaluation, the Board has considered all evidence of severity for the period beginning one year prior to the date of his claim.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The Veteran contends that his right shoulder disability is more severe than the currently assigned 20 percent evaluation.  

The Veteran's right shoulder disability is currently rated under Diagnostic Code 5099-5201.  38 C.F.R. § 4.71a.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition.  38 C.F.R. § 4.27.  In this case, right bicep tendonitis with bursitis and impingement disability is not specifically listed in the Rating Schedule. Diagnostic Code 5201 contemplates limitation of motion of the arm, and therefore, addresses the functional effects of the Veteran's right shoulder disability.  
The evidence of record shows that the Veteran is right-handed; thus, his right shoulder disability affects his major shoulder/arm.  

Under Diagnostic Code 5201 limitation of motion of the arm at the shoulder level is rated as 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; and limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a (2017).  

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

When the evaluation of a disability is based upon the limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in a functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  
The Veteran was afforded a VA examination in May 2012, where his ranges of motion (ROM) were evaluated.  The Veteran reported that flare-ups impacted the function of the right shoulder.  The Veteran described the impact of the flare-ups as having to necessitate the use of a sling for one to two weeks if the shoulder is overused.  
Upon examination, the examiner noted that the Veteran's right shoulder flexion was 110 degrees, with evidence of painful motion beginning at 110 degrees.  The right shoulder abduction was 90 degrees, with evidence of painful motion beginning at 90 degrees.  
The examiner noted that the Veteran was able to perform repetitive-use testing of both the right and the left shoulder.  The right shoulder post-test ROM flexion ended at 110 degrees and abduction ended at 90 degrees.  (Left shoulder post-test REM was 180 degrees and abduction ended at 0.)  
The examiner noted that the Veteran did not report additional limitation of ROM of the right shoulder following repetitive-use testing.  However, the Veteran had functional loss of the shoulder in the form of less movement than normal, as well as, pain on movement.  
As noted above, the range of motion measurements from this examination are not probative for rating purposes.  However, the remainder of the examination report is adequate.  
The examiner noted that the Veteran had localized tenderness or pain on palpation of the right shoulder.  The examiner noted no guarding of either the left or right shoulder.  The muscle strength testing revealed that both the abduction and flexion were 4/5, active movement against some resistance, indicating weakness.  No ankylosis was reported.  
The examiner noted a history of mechanical symptoms in the right shoulder but no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Neither an acromioclavicular (AC) joint condition nor any other impairment of the clavicle or scapula was reported.  
The examiner noted that the Veteran's right shoulder condition impacted his ability to work because of his inability to perform physical labor or overhead lifting, due to severe right shoulder pain.  
The Veteran provided ROM testing conducted in June 2017, at the Carolinas Center for Surgery and by his private physician,  Dr. T. B.  The Veteran reported that the pain level in his shoulder was on a normal night, 5-6 on a scale from 1-10.  During flare-ups at nights, the pain was a 7-8.  On a normal day, he applies cold packs to his shoulder for 10 minutes followed by the application of heat to the top and rear of the shoulder for another 10 minutes.  He does this for about 1 1/2 hours minimum.  On a bad day, he follows the same ritual for 2- 2 1/2 hours, minimum.  The Veteran also reported that the instant pain level (between 7-9) when he is grabbing something he has dropped or playing with his grandchildren, feels like a "like a knife shoved into [the] shoulder and [is] twisted."  
Upon examination (of both the damaged and the undamaged joints), the physician noted that for the right shoulder, there was no misalignment, erythema, induration, swelling, scapular winging or supraspinatus atrophy.  The bony palpitation revealed no tenderness of the suprasternal notch, sternoclavicular joint, clavicle, coracoid process or the scapula.  There was no tenderness of the AC joint, acromial, greater tuberosity, and the bicipital groove.  The soft tissue palpation revealed no tenderness of the infraspinatus, teres minor, axilla, glenohumeral joint region, pectoralis major insertion, sternocleidomastoid, costochondral junction, trapezius, rhomboid, latissimus dorsi, serratus, deltoid, or levator scapulae and tenderness of the supraspinatus, subacromial bursa, subdeltoid bursa, and the lateral cuff insertion.  
Testing of the right shoulder's active ROM revealed the external rotation at 0 degrees of abduction (15 degrees) and 90 degrees of abduction (15 degrees).  The Internal rotation was 0 degrees and at 90 degrees of abduction (0 degrees).  Forward flexion was 60 degrees and abduction was 30 degrees.  The extension was reported as normal.  
The passive ROM testing revealed external rotation was at 0 degrees of abduction normal and 90 degrees of abduction, normal.  The internal rotation was normal and at 90 degrees of abduction, normal.  Both abduction and forward flexion registered at 60 degrees.  The extension was reported as normal.  
Regarding stability, the physician noted that there was no dislocation or laxity.  The anterior relocation, apprehension and load, and shift tests were reported as negative.  The posterior apprehension test and load and shift tests were reported as negative, as was the sulcus sign.  
Testing for crepitus with ROM revealed external rotation at 0 degrees of abduction, and 90 degrees of abduction registered a 4/5.  Both abduction and flexion registered at 4/5, indicating weakness.  The internal rotation and scapular elevation registered at 5/5.  
The physician noted that X-rays were taken in June 2017, and showed severe AC joint space narrowing, severe AC joint hypertrophic changes and severe greater tuberosity hypertrophic changes.  The glenohumeral joint space, however, was maintained.  
The Board notes that no VA treatment records or additional ROM testing were conducted during the appeal period.  
In June 2017, the Veteran testified at a Board hearing.  He stated that his right shoulder had gotten worse since the last VA examination in March 2012.  "Anything that causes movement causes pain."  The Veteran also reported that he is forced to use his left arm to carry his deliveries for work because of the pain in his right shoulder.  The Board finds the Veteran competent to report his symptoms such as pain in the shoulder, upon repetitive-use.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds him credible with the descriptions of his symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  
The Board finds that the Veteran's right shoulder disability is more closely approximated by the 30 percent rating criteria.  In this regard, the June 2017 private ROM testing of the right shoulder indicated 60 degrees flexion, 30 degrees abduction, 15 degrees external rotation and 0 degrees internal rotation.  The June 2017 private examination is more probative than the June 2012 VA examination.  Accordingly, the Board finds that the Veteran's right shoulder disability is more closely described as limitation of flexion to midway between the side and shoulder level, particularly when considering the Veteran's problems with severe painful motion.  These findings warrant the assignment of 30 percent rating for his right shoulder disability.  

While factors such as pain and weakness have been considered, they have not been shown to result in additional functional limitation consistent with the limitation of motion associated with the next higher rating of 40 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  In order to warrant a 40 percent rating, there must be the limitation of motion of the major arm 25 degrees from side to side.  Such restricted motion is not shown in the record.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Even when considering functional loss due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45, his disability is not more closely described as limitation of motion of the major arm to 25 degrees from the side.  

The Board notes that the evidence of record does not show ankylosis; malunion with marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements; fibrous union of the humerus; false flail joint or flail shoulder.  Thus, a rating higher than 30 percent disabling under Diagnostic Codes 5200 or 5202 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2017).  Diagnostic Code 5203 is not more favorable to the Veteran, as the highest rating available for the major arm is 20 percent.  

In sum, the preponderance of the evidence supports a 30 percent disability rating for the Veteran's right shoulder disability.  38 C.F.R. §§ 4.3, 4.7.  

Lastly, the Veteran has not contended nor did the evidence show that his service-connected disabilities render him unemployable.  The evidence of record shows that the Veteran is employed.  Therefore, a TDIU is not for consideration in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

A 30 percent disability rating for right bicep tendonitis with bursitis and impingement syndrome is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


